Citation Nr: 1813800	
Decision Date: 03/06/18    Archive Date: 03/14/18

DOCKET NO.  16-40 782A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to an effective date prior to December 4, 2011 for the grant of service connection for coronary artery disease (CAD) with cardiomyopathy, for purposes of accrued benefits.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

William Skowronski, Associate Counsel


INTRODUCTION

The appellant is the surviving spouse of a Veteran who served on active duty from October 1950 to May 1977.  The Veteran died in August 2013.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2015 rating decision by the Philadelphia, Pennsylvania Department of Veterans Affairs (VA) Regional Office (RO) that reconsidered a March 2014 rating decision that, in pertinent part, granted service connection for CAD, rated 100 percent, effective December 4, 2012.  An interim (December 2015) rating decision found the March 2014 rating decision was based on clear and unmistakable error (CUE) and assigned December 4, 2011 as the effective date of service connection for CAD with cardiomyopathy.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1. An unappealed September 1978 Board denied the Veteran service connection for a heart disability; CUE in that decision has not been alleged.

2. After the September 1978 Board decision, the first communication from the Veteran evidencing an intent to reopen a claim of service connection for a heart disability was received on December 5, 2012.  

3.  The Veteran was not denied service connection for heart disease between September 25, 1985 and May 3, 1989 and did not have a claim of service connection for heart disease pending Between May 3, 1989 and August 31, 2010 (when ischemic heart disease was added to the list of diseases warranting presumptive service connection based on exposure to Agent Orange 
4. An effective date of December 4, 2011 has been assigned for the Veteran's award of service connection for CAD.  


CONCLUSION OF LAW

An effective date prior to December 4, 2011, for the award of service connection for CAD, for accrued benefits purposes, is not warranted.  38 U.S.C. §§ 5101, 5109A, 5110, 7104 (2012); 38 C.F.R. §§ 3.114, 3.151, 3.155, 3.400, 3.816 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  As the March 2014 rating decision on appeal granted service connection for CAD and assigned an effective date for the award, statutory notice had served its purpose, and additional notice is not required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  

Notably, claims for accrued benefits and determinations regarding effective dates of awards are based essentially on what is already in the record, and when it was received, and generally further development of the record is not necessary.  Neither the appellant nor her representative has raised any other issues regarding VA's duties to notify and assist. See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).
Factual Background

The Board notes that it has reviewed all of the evidence in the Veteran's record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim. 

The Veteran served in the Republic of Vietnam during the Vietnam War and is presumed to have been exposed to herbicide agents in the course of such service.  

The Veteran filed a claim for service connection for a heart murmur and disability manifested by chest pain in June 1977.  A September 1977 rating denied service connection for a heart murmur and disability manifested by chest pain.  He appealed the decision in November 1977, and a September 1978 Board decision denied his appeal.

Private treatment records show CAD was diagnosed as early as 2002.

Ischemic heart disease (to include CAD) was added to the list of presumptive herbicide agent-related diseases under 38 C.F.R. § 3.309(e), effective August 31, 2010.  See 75 Fed. Reg. 53,702 (August 31, 2010).

The Veteran filed a claim for service connection for a heart disability on December 5, 2012.  [The Board notes the AOJ appears to have mistakenly identified the receipt date as December 4, 2012.]  He died in August 2013.

The March 2014 rating decision, in pertinent part, granted service connection for CAD, rated 100 percent, effective December 4, 2012.  
In her April 2014 notice of disagreement, the appellant contended the Veteran was entitled to an effective date in 1977 for the grant of service connection for CAD with cardiomyopathy because that is when he first filed a claim for service connection for a heart disability.  She  reported that he had heart surgery in February 2002 and contended an earlier effective date was warranted under Nehmer v. United States Veterans Administration, 284 F.3d 158, 1161 (9th Cir. 2002).  

In a February 2015 statement, the appellant reported that VA treatment providers performed the 2002 heart surgery and asserted VA continually found the Veteran was not exposed to herbicide agents in Vietnam prior to the grant of service connection for CAD with cardiomyopathy.  

The December 2015 rating decision found the March 2014 rating decision was based on CUE and assigned December 4, 2011 as the effective date of service connection for CAD with cardiomyopathy.  

In February 2016, the appellant submitted a copy of the Veteran's November 1977 notice of disagreement and contended it show service connection was warranted from the date of the original claim for service connection a heart disability.  

In an August 2016 substantive appeal, the appellant again contended the Veteran was entitled to an effective date in June 1977 for the grant of service connection for CAD with cardiomyopathy because that is when he first filed a claim for service connection for a heart disability.  She noted he was not a medical professional and did not know which specific heart disability he had.  She also reported that the original claim was denied because a heart murmur was not found on VA examination, but that his service treatment records show a heart murmur was assessed in June 1966, suggesting there may have been an underlying heart problem.

In an August 2017 statement, the appellant reported the Veteran was discouraged from filing a claim of service connection for ischemic heart disease in 2002 because it was not shown he served in Vietnam.   

Legal Criteria

Except as otherwise provided, the effective date of an award of compensation based on a claim reopened after final disallowance will be the date of receipt of the claim to reopen or the date entitlement arose, whichever is the later (emphasis added).  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid or furnished to any individual under laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).

Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA, from a Veteran or his representative, may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the Veteran, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155.

An effective date of an award of service connection is not based on the earliest medical evidence showing a causal connection, but on the date that the application upon which service connection was eventually awarded was filed with VA.  Lalonde v. West, 12 Vet. App. 377, 382 (1999).  

If the award of compensation is due to a liberalizing change in the law or an administrative issue, the effective date of the award shall be fixed in accordance with the facts, but shall not be earlier than the date of the change in the law.  In no event shall the increase be retroactive for more than one year from the date of application for the award or the date of administrative determination, whichever is earlier.  See 38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114(a).  If a claim is reviewed on the initiative of VA within 1 year from the effective date of the law or VA issue, or at the request of a claimant received within 1 year from that date, benefits may be authorized from the effective date of the law or VA issue.  38 C.F.R. § 3.114(a)(1). If a claim is reviewed at the claimant's request more than one year after the effective date of the law, the effective date of the award may be one year prior to the date of receipt of such request.  38 C.F.R. § 3.114(a)(3).

In cases involving presumptive service connection due to herbicide exposure, there is an exception to the provisions set forth above.  Following a 2002 decision of the United States Court of Appeals for the Ninth Circuit, VA established regulations pertaining to effective dates for service connection for diseases based on herbicide exposure.  Nehmer v. United States Veterans Administration, 284 F.3d 158, 1161 (9th Cir. 2002) (Nehmer III).

In pertinent part, a Nehmer class member is defined as a Vietnam veteran who has a covered herbicide disease or a surviving spouse of a deceased Vietnam veteran who died from a covered herbicide disease.  38 C.F.R. § 3.816(b)(1)(i).  The term "covered herbicide disease" includes respiratory cancer.  38 C.F.R. § 3.816(b)(2).  

The record reflects that the Veteran served in the Republic of Vietnam and died from CAD with cardiomyopathy.  Accordingly, the Veteran was a "Nehmer class member" as defined in the law.

Certain effective dates apply if a Nehmer class member was denied compensation for a covered herbicide disease between September 25, 1985, and May 3, 1989; or if there was a claim for such benefit pending before VA between May 3, 1989, and the effective date of the applicable liberalizing law.  See 38 C.F.R. § 3.816(c).  Under 38 C.F.R. § 3.816(c)(1), if the class member's claim was received between May 3, 1989 and the effective date of the statute or regulation establishing a presumption of service connection for the covered herbicide disease, the effective date of the award will be the later of the date such claim was received by VA or the date the disability arose, except if the claim was received within one year from the date of the class member's separation from service, in which case the effective date shall be the first day following the date of the class member's separation from service.  See 38 C.F.R. § 3.816(c)(2), (3).    

The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value. Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Analysis 

The September 1978 Board decision is final based on the evidence of record at the time of issuance and is not subject to revision in the absence of CUE in the decision.  38 U.S.C. §§ 5109A, 7105; see Rudd v. Nicholson, 20 Vet. App. 296   (2006) (only a request for revision based on CUE can result in the assignment of an effective date earlier than the date of a final decision).  The appellant has not filed a motion alleging CUE in the Board decision.  Therefore, the September 1978 final Board decision is a legal bar to an effective date prior to the date of that decision for the grant of service connection for a heart disability.

As is indicated above, the effective date of an award of service connection is based on the date that the application upon which service connection was eventually awarded was filed with VA.  Lalonde, 12 Vet. App. at 382.  Accordingly, the critical question remaining in this matter is whether or not the Veteran filed a claim seeking to reopen the claim of service connection for a heart disability between the September 1978 Board decision and December 4, 2011.  

A close review of the record found that the first communication from the Veteran to VA seeking to reopen the claim of service connection for a heart disability was received December 5, 2012.  The Board acknowledges that CAD was diagnosed as early as 2002, but he is not shown to have filed a formal or informal application for service connection for a heart disability between September 1978 and December 5, 2012.  The appellant asserts VA continually found he was not exposed to herbicide agents in service and was discouraged from filing a claim for service connection for a heart disability prior to December 2012, but nothing in the record reflects that the Veteran attempted to file a claim for service connection for a heart disability between when CAD was diagnosed and December 2012 or that VA made any findings regarding his exposure to herbicide agents in service prior to developing the December 2012 claim.  The appellant has not identified who discouraged the Veteran from filing a claim for service connection for CAD when it was initially diagnosed (in 2002); the Board notes that ischemic heart disease was not added to the presumptive list of diseases associated with exposure herbicide agent until August 2010 (and presumptive service connection for such disease was not available in 2002).  

As service connection for CAD was granted pursuant to a liberalizing issue, 38 C.F.R. § 3.114 is for application, and the December 2015 rating decision ultimately assigned December 4, 2011 as the effective date for service connection for the CAD because the Veteran's claim was received more than one year after the effective date of the liberalizing law (August 31, 2010).  (An effective date prior to December 4, 2011 is not permitted under 38 C.F.R. § 3.114(a)(3) because a claim was not received within one year of when the liberalizing law took effect in August 2010.)

For similar reasons, an effective date prior to December 4, 2011 is not permitted under Nehmer.  The Veteran was not denied compensation for a covered herbicide disease between September 25, 1985, and May 3, 1989 (the Board denial was earlier, in 1978), and a claim for such benefit was not pending before VA between May 3, 1989, and the effective date of the applicable liberalizing law (as the Veteran did not refile a claim seeking service connection until December 2012..  See 38 C.F.R. § 3.816(c).  The Board notes that while his initial claim for service connection for a heart disability was received within a year from the date of his separation from service, such claim was denied by the final September 1978 Board decision and was, therefore, not a pending claim.  See 38 C.F.R. § 3.816(c)(2), (3).  As noted, the September 1978 final Board decision is a legal bar to effective an effective date prior to the date of that decision for the grant of service connection for a heart disability.

The Board is sympathetic to the appellant's situation and recognizes the unfortunate circumstances of this case, but is bound by governing law and regulations, and has no authority to awards benefits not authorized by governing law.  Because the Veteran is not shown to have filed a formal or informal application for service connection for a heart disability between September 1978 and December 2011, VA is precluded from granting an effective date for the grant of service connection for the CAD prior to December 4, 2011.  As the RO has already assigned the earliest possible effective date under governing law given the undisputed dispositive facts in this case, the law is dispositive in this matter.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).
In light of the foregoing, the Board finds that an effective date prior to December 4, 2011 for the grant of service connection for CAD is not warranted, and that the appeal in this matter must be denied.  


ORDER

An effective date prior to December 4, 2011, for the award of service connection for CAD with cardiomyopathy, for accrued benefits purposes, is denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


